 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   In re                                               CASE NO. 1:18-CV-1232 AWI
                                                         BANKR. CASE NO. 18-10973-B-13
 9   GLENN W. BEVER,
                                                         ORDER DISMISSING APPEAL
10                     Debtor
     _____________________________________
11
     STEVEN H. LUCORE, SR.,
12
                           Appellant
13
                    v.
14
     CITIMORTGAGE, INC.,
15
                           Appellee
16

17           Appellant Steven H. Lucore, Sr. initiated an appeal from an order of the bankruptcy court
18   on September 7, 2018. Doc. 1. Unfortunately, there was an error in the records and the Clerk’s
19   Office did not have his Appellant’s correct address on file. The problem was remedied and
20   Appellant’s address was updated on February 1, 2019. The court issued an order directing
21   Appellant to complete the record on appeal by March 27, 2019 while warning him that failure to
22   take this step would result in dismissal of the appeal for lack of prosecution. Doc. 8. Appellant
23   has not completed the record on appeal or otherwise contacted the court. In general, “justice is
24   better served when controversies are decided on their merits rather than procedural technicalities.”
25   Sierra Switchboard Co. v. Westinghouse Elec. Corp., 789 F.2d 705, 707 (9th Cir. 1986), quoting
26   In re Bienert, 48 B.R. 326, 327 (N.D. Iowa 1985). However, Appellant appears to have
27   abandoned the case. “The district court has the inherent power sua sponte to dismiss a case for
28   lack of prosecution.” Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986), citations
 1   omitted.
 2          Given these circumstances, the appeal is DISMISSED.
 3
     IT IS SO ORDERED.
 4

 5   Dated: May 3, 2019
                                             SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
